





AGENCY AGREEMENT




November 2, 2011




Gentor Resources, Inc.

1 First Canadian Place, 100 King Street West

Suite 7070, P.O. Box 419

Toronto, Ontario M5X 1E3




Attention: Arnold T. Kondrat, Executive Vice President




Re:

Private Placement of Common Shares and Warrants




Dear Sirs:




The undersigned, GMP Securities L.P. (the "Agent"), understands that Gentor
Resources, Inc., a Florida corporation (the "Corporation"), proposes to issue to
persons outside the United States (as defined below) who are not U.S. Persons
(as defined below) on a private placement basis at the Time of Closing (as
defined below) a minimum of 1,000,000 and a maximum of 4,000,000 units of
securities of the Corporation (the "Units") at an offering price of Cdn$1.00 per
Unit (the "Issue Price") for aggregate gross proceeds of a minimum of
Cdn$1,000,000 and a maximum of Cdn$4,000,000 (the "Offering"). Subject to the
terms and conditions set forth below, the Corporation hereby appoints the Agent
as the exclusive agent of the Corporation to offer the Units for sale to
Purchasers (as defined below) on a commercially reasonable, "best efforts"
basis, and the Agent hereby agrees to act in such capacity. The Corporation
agrees that the Agent is under no obligation to purchase any of the Units.




Each Unit shall be comprised of one Common Share (as defined below) and one half
of one Common Share purchase warrant (each whole Common Share purchase warrant,
a "Warrant"). Each Warrant shall entitle the holder thereof to purchase one (1)
Common Share (a "Warrant Share") at an exercise price of Cdn$1.25 at any time
before 5:00 p.m. (Toronto time) on the date that is twelve (12) months following
the Closing Date (as defined below), subject to adjustment in certain events.
The description of the Warrants herein is a summary only and is subject to the
specific attributes and detailed provisions of the Warrants to be set forth in
the warrant indenture (the "Warrant Indenture") to be dated as of the Closing
Date between the Corporation and Equity Financial Trust Company (the "Warrant
Agent"). In case of any inconsistency between the description of the Warrants in
this Agreement and the terms of the Warrants as set forth in the Warrant
Certificates and the Warrant Indenture, the provisions of the Warrant Indenture
shall govern.




In consideration for the services to be rendered by the Agent in connection with
the offer and sale of the Units pursuant to the Offering, and all other services
related thereto, the Corporation shall pay to the Agent the Agent's Fee (as
defined below) and grant the Agent Compensation Options (as defined below) in
accordance with the provisions of Section 8.1.

 

The Agent understands that the Corporation recently completed a non brokered
private placement offering involving the issuance of 1,222,500 units of
securities of the Corporation (with each unit consisting of one Common Share and
one warrant to purchase one half of one Common Share) to U.S. Persons or persons
in the United States pursuant to an exemption from the registration requirements
of the U.S. Securities Act (as defined below) and to persons outside the United
States (collectively, the "Other Offering").




The Offering is conditional upon and subject to the additional terms and
conditions set forth below.




1.

 Definitions




1.1

In this Agreement, including any Schedules forming a part of this Agreement:




(a)

"Accredited Investor" means a Purchaser who qualifies as an "accredited
investor" pursuant to National Instrument 45 106 Prospectus and Registration
Exemptions;




(b)

"Accredited Investor Certificate" means the Accredited Investor Certificate for
Purchasers attached as Schedule B to the Subscription Agreement;




(c)

"Agent" has the meaning given to that term in paragraph one of this Agreement;




(d)

"Agent's Compensation Options" has the meaning given to that term in Section
8.1;




(e)

"Agent's Compensation Shares" has the meaning given to that term in Section 8.1;




(f)

"Agent's Compensation Option Certificates" has the meaning given to that term in
Section 8.1;




(g)

"Agent's Expenses" has the meaning given to that term in Section 12.1;




(h)

"Agent's Fee" has the meaning given to that term in Section 8.1;




(i)

"Agreement" means this agency agreement and includes all Schedules attached
hereto, in each case as they may be amended or supplemented from time to time in
accordance with its terms;




(j)

"Applicable Securities Laws" means the securities laws, regulations and rules,
and the blanket rulings and policies and written interpretations of, and
multilateral or national instruments applicable to the Corporation if used in
reference to the Corporation or applicable to the Agent if used in reference to
the Agent, of each of the Qualifying Jurisdictions or, as the context may
require, any one or more of the Qualifying Jurisdictions;




(k)

"Business Day" means a day other than a Saturday, a Sunday or a statutory
holiday in the Province of Ontario, Canada;




(l)

"Closing" has the meaning given to that term in Section 7.1;




(m)

"Closing Date" has the meaning given to that term in Section 7.1;




(n)

"Code" means the Internal Revenue Code of 1986, as amended;




(o)

"Common Shares" means the shares of common stock of the Corporation, par value
US$0.0001 per share;




(p)

"Corporation" has the meaning given to that term in paragraph one of this
Agreement;




(q)

"Default Event" has the meaning given to it in Section 5.1(b);




(r)

"Directed Selling Efforts" means "directed selling efforts" as defined in Rule
902(c) of Regulation S;




(s)

"Distribution Compliance Period" means "distribution compliance period" as that
term is defined in Regulation S. Without limiting the foregoing, but for greater
clarity in this Agreement, it means the six month period that begins on the
Closing Date, except that all offers and sales by the Agent, a dealer, or other
person that participates in the distribution of the Securities pursuant to a
contractual arrangement of an unsold allotment of Securities shall be deemed to
be made during the Distribution Compliance Period;




(t)

"Documents" means, collectively, this Agreement, the Subscription Agreements,
the Warrant Indenture, the Warrant Certificates, the Agent's Compensation Option
Certificates, and the Registration Statement;




(u)

"EDGAR" means the Electronic Data Gathering, Analysis and Retrieval system;




(v)

"ERISA" has the meaning given to that term in Section 3.1(ee);




(w)

"Exchange" means the TSX Venture Exchange;




(x)

"Exchange Act" means the United States Securities Exchange Act of 1934, as
amended;




(y)

"FCPA" has the meaning given to that term in Subsection 3.1(gg);




(z)

"Financial Statements" means the financial statements of the Corporation
described in Subsection 3.1(s);




(aa)

"Foreign Purchaser Certificate" means the Foreign Purchaser Certificate for
Purchasers attached as Schedule D to the Subscription Agreement;




(bb)

"GMP" means GMP Securities L.P.;




(cc)

"Hazardous Material" has the meaning given to that term in Subsection 3.1(dd);




(dd)

"including" means including but not limited to;




(ee)

"Indemnitor" has the meaning given to that term in Section 10.1;




(ff)

"Issue Price" has the meaning given to that term in paragraph one of this
Agreement;




(gg)

"Lock up Agreements" means the agreements dated as of the Closing Date between
the Agent and each officer and director of the Corporation pursuant to which
each will covenant and agree that they will not, for a period of 120 days
following the Closing Date, directly or indirectly, offer, sell, contract to
sell, lend, swap, or enter into any other agreement to transfer the economic
consequences of, or otherwise dispose of or deal with, or publicly announce any
intention to offer, sell, contract to sell, grant or sell any option to
purchase, hypothecate, pledge, transfer, assign, purchase any option or contract
to sell, lend, swap or enter into any agreement to transfer the economic
consequences of, or otherwise dispose of or deal with, whether through the
facilities of a stock exchange, by private placement or otherwise, any
securities of the Corporation held by such officer and director (and the
associates thereof), directly or indirectly, without the prior written consent
of the Agent, which consent will not be unreasonably withheld or delayed;




(hh)

"Losses" has the meaning given to that term in Section 5.1(h);




(ii)

"Material Adverse Effect" means any change, event, violation, inaccuracy,
circumstance or effect that is materially adverse to the business, prospects,
assets (including intangible assets), capitalization, financial condition or
results of operations at such entity, its personnel or subsidiaries taken as a
whole;




(jj)

"Material Change" has the meaning given to that term under the Securities Act
(Ontario);




(kk)

"Material Fact" has the meaning given to that term under the Securities Act
(Ontario);




(ll)

"Material Subsidiaries" has the meaning given to that term in Section 3.1(d);




(mm)

"Mineral Interests" has the meaning given to that term in Section 3.1(m);




(nn)

"Minimum Amount Investment Certificate" means the Minimum Amount Investment
Certificate for Purchasers attached as Schedule C to the Subscription Agreement;




(oo)

"Money Laundering Laws" has the meaning given to that term in Section 3.1(hh);




(pp)

"Net Proceeds" has the meaning given to that term in Section 7.3;




(qq)

"OFAC" has the meaning given to that term in Section 3.1(ii);




(rr)

"Offering" has the meaning given to that term in paragraph one of this
Agreement;




(ss)

"Offshore Transaction" has the meaning given to it in Regulation S;




(tt)

"Oman" means the Sultanate of Oman;




(uu)

"Other Offering" has the meaning given to that term in paragraph four of this
Agreement;




(vv)

"Penalty" has the meaning given to it in Section 5.1(b);

 

(ww)

"Personnel" has the meaning given to that term in Section 10.1;




(xx)

"Public Record" means the information about the Corporation and the Material
Subsidiaries contained in any press release, material change report, financial
statements, management information circular and other documents which have been
filed on EDGAR;




(yy)

"Purchaser" means a person that subscribes for and purchases any of the Units
pursuant to the Offering and "Purchasers" means more than one;




(zz)

"Qualifying Jurisdictions" means each of the provinces of Canada and such other
jurisdictions (not including the United States) where the Units are sold which
are agreed to by the Corporation and the Agent;




(aaa)

"Registration Statement" has the meaning given to it in Section 5.1(b);




(bbb)

"Registration Period" has the meaning given to it in Section 5.1(b);




(ccc)

"Regulation S" means Regulation S, promulgated under the U.S. Securities Act;  

(ddd)

"Regulation S K" means Regulation S-K promulgated by the SEC;




(eee)

"Regulatory Authorities" means the securities regulatory authorities in each of
the Qualifying Jurisdictions;




(fff)

"SEC" means the United States Securities and Exchange Commission;




(ggg)

"SEC Documents" means all reports, schedules, forms, statements and other
documents required to be filed since March 1, 2010 with the SEC by the
Corporation, including, without limitation, all exhibits included or
incorporated by reference therein, financial statements and schedules thereto,
and documents (other than exhibits) included or incorporated by reference
therein;




(hhh)

"Securities" means, collectively, the Units, the Common Shares comprising part
of the Units, the Warrants and the Warrant Shares;




(iii)

"Selling Securityholder Notice and Questionnaire" means the Selling
Securityholder Notice and Questionnaire attached as Schedule G to the
Subscription Agreement;




(jjj)

"Subscription Agreement" means the subscription agreement between the
Corporation and a Purchaser of Units pursuant to the Offering;




(kkk)

"Subscription Proceeds" means the aggregate gross subscription proceeds paid by
the Purchasers for the Units;




(lll)

 "Time of Closing" has the meaning given to that term in Section 7.1;




(mmm)

 "Trading Day" means, with respect to a stock exchange, a day on which the stock
exchange is open for business;




(nnn)

"Underlying Securities" means collectively, the Warrant Shares issuable upon
exercise of the Warrants and the Agent's Compensation Shares issuable upon the
exercise of the Agent's Compensation Options;




(ooo)

"Units" has the meaning given to that term in paragraph one of this Agreement;




(ppp)

"United States" has the meaning given to that term in Regulation S;




(qqq)

"U.S. Person" means a "U.S. person" as defined in Rule 902(k) of Regulation S;




(rrr)

"U.S. Securities Act" means the United States Securities Act of 1933, as
amended;




(sss)

"Warrant" has the meaning given to that term in paragraph two of this Agreement;




(ttt)

"Warrant Agent" has the meaning given to that term in paragraph two of this
Agreement;




(uuu)

"Warrant Certificates" means the certificates to be dated as of and issued on
the Closing Date representing the Warrants in a form to be agreed upon by the
  Corporation and the Agent, each acting reasonably;




(vvv)

"Warrant Indenture" has the meaning given to that term in paragraph two of this
Agreement; and




(www)

"Warrant Share" has the meaning given to that term in paragraph two of this
Agreement.




Unless otherwise expressly provided in this Agreement, words importing only the
singular number include the plural and vice versa and words importing gender
include all genders. References to "paragraph" and "Section" (unless otherwise
indicated) are to the appropriate paragraphs and sections of this Agreement.
Unless the context otherwise requires, any reference to a statute shall be
deemed to include regulations made pursuant thereto, all amendments in force
from time to time, and any statute or regulation that may be passed which has
the effect of supplementing or superseding the statute or regulation referred
to.




2.

 Offering Terms




2.1

The Units will be offered for sale by the Agent to Purchasers resident in the
Qualifying Jurisdictions on a private placement basis and only at the Issue
Price as contemplated herein.




2.2

The Agent will comply with applicable laws, regulations and Exchange rules in
connection with the offer to sell, or distribution of, the Units. The Agent will
not, directly or indirectly, solicit offers to purchase or sell the Units so as
to require the filing of a prospectus, offering memorandum or similar disclosure
document with respect to the   Units, the Common Shares, the Warrants, the
Warrant Shares, the Agent's Compensation Options or the Agent's Compensation
Shares under the laws of any of the Qualifying Jurisdictions. The Agent will use
its best efforts to cause similar undertakings to be contained in any agreement
among any members of the banking, selling or other group formed for the
distribution of the Units, the Common Shares and the Warrants, and will require
any member of the banking, selling or other group formed for the distribution of
the Units to comply with applicable laws, including securities laws and
regulations of any Qualifying Jurisdiction and Exchange rules.




2.3

The sale of the Units to Purchasers is to be effected by the Agent in a manner
exempt from any prospectus, registration statement, offering memorandum or
similar disclosure document filing or delivery requirements of the Applicable
Securities Laws and without the necessity of obtaining any order or ruling of
the Regulatory Authorities. The Agent will notify the Corporation with respect
to the identity, location and residence of each Purchaser in a Qualifying
Jurisdiction as soon as practicable and with a view to affording sufficient time
to allow the Corporation to secure compliance with all Applicable Securities
Laws in connection with the sale of the Units to the Purchasers. The Corporation
will have the final decision on the prospective Purchaser list.




2.4

The Agent will obtain from each Purchaser a properly completed and duly executed
Subscription Agreement and a properly completed and duly executed Selling
Securityholder Notice and Questionnaire and Accredited Investor Certificate,
Minimum Amount Investment Certificate, or Foreign Purchaser Certificate,
together with any additional documentation as may be requested by the Exchange.




2.5

If in the opinion of the Agent it is necessary, the Agent will form, manage and
participate in a group of sub agents to offer and sell the Units, the Common
Shares and the Warrants as provided for hereunder. Each sub agent shall be
appropriately registered under the Applicable Securities Laws in their
respective jurisdictions so as to permit it to lawfully offer and sell the
Units, the Common Shares and the Warrants in such jurisdictions in which it
offers and sells the Units, the Common Shares and the Warrants. In the event
that a selling group is formed, the Agent will:




(a)

manage the selling group as and to the extent customary in the securities
industry in Canada; and




(b)

require each member of the selling group to offer and sell the Units, the Common
Shares and the Warrants on the terms set forth in this Agreement.




2.6

The Corporation covenants to use its reasonable best efforts to satisfy as
expeditiously as possible, each of the conditions of the Exchange, if any,
required to be satisfied prior to the Exchange's admission of the Common Shares
for trading.




2.7

Neither the Corporation nor the Agent shall: (i) provide to prospective
Purchasers any document or other material that would constitute an offering
memorandum or future oriented financial information within the meaning of the
Applicable Securities Laws of Canada or the United States or any state or
territory thereof; or (ii) engage in any form of general solicitation or general
advertising in connection with the offer and sale of the Units, including
causing the sale of the Units to be advertised in any newspaper, magazine,
printed public media, printed media or similar medium of general and regular
paid   circulation, broadcast over radio, television, interne or
telecommunications, including electronic display, or conduct any seminar or
meeting relating to the offer and sale of the Units whose attendees have been
invited by general solicitation or advertising.




2.8

No selling or promotional expenses will be paid for or incurred in connection
with the Offering, except for professional services or for services performed by
a registered dealer, as provided for herein.




2.9

The Corporation shall refuse to register any transfer of any Securities or
Agent's Compensation Options (including the underlying securities) made prior to
the expiration   of the Distribution Compliance Period not made in accordance
with the provisions of Regulation S, pursuant to registration under the U.S.
Securities Act or pursuant to an available exemption from such registration.




2.10  The Agent acknowledges that the Units, the Common Shares and Warrants
comprising the Units and the Warrant Shares have not been registered under the
U.S. Securities Act or applicable state securities laws and may not be offered
or sold except outside the United States in accordance with Regulation S to
persons who are not U.S. Persons. Thus, the   Agent represents, warrants and
covenants to the Corporation, without limiting the generality of Section 2.3 of
this Agreement, as of the date of this Agreement and as of the Time of Closing,
(which representations, warranties and covenants shall survive the completion of
the transactions contemplated under this Agreement), that it has offered and
sold, and will offer and sell, the Units or Common Shares and Warrants
comprising the Units only outside the United States in an Offshore Transaction
in accordance with Rule 903 of Regulation S to persons who are not U.S. Persons
or purchasing for the account or benefit of U.S. Persons. Accordingly, the Agent
represents, warrants and covenants to the   Corporation, as of the date of this
Agreement and as of the Time of Closing, (which representations, warranties and
covenants shall survive the completion of the transactions contemplated under
this Agreement), that:




(a)

neither it, nor any person acting on its behalf, has made or will make in
connection therewith:




(i)

any offer to sell, or any solicitation of an offer to buy, any Units or Common
Shares and Warrants comprising the Units to any person in the United States or
U.S. Person;




(ii)

any sale of Units or Common Shares and Warrants comprising the Units to any
Purchaser unless, at the time the buy order was or will have been originated,
the Purchaser was outside the United States, not a U.S. Person and not
purchasing the Units or Common Shares and Warrants comprising the Units for the
account or benefit of a U.S. Person or a person in the United States, or the
Agent, or any persons acting on their behalf, reasonably believed that such
Purchaser was outside the United States and not a U.S. Person, and was not
purchasing the Units or Common Shares and Warrants comprising the Units for the
account or benefit of a U.S. Person or a person in the United States; or




(iii)

any Directed Selling Efforts in the United States with respect to the Units,
either while any of the Units are being offered for sale or during the
Distribution Compliance Period; and




(b)

any offering materials and documents (other than press releases) used in
connection with offers and sales of the Securities prior to the expiration of
the Distribution Compliance Period will include statements to the effect that
the Securities have not been registered under the U.S. Securities Act and may
not be offered or sold in the United States or to or for the account or benefit
of, U.S. Persons unless registered under the U.S. Securities Act or an exemption
from the registration requirements of the U.S. Securities Act is available and
that hedging transactions involving the Securities may not be conducted unless
in compliance with the U.S. Securities Act. Such statements will appear (i) on
the cover or inside cover page of any material or memorandum; (ii) in the plan
of distribution section of any prospectus or offering memorandum; and (iii) in
any advertisement made or issued by the Corporation, any of its affiliates or
any person acting on its or their   behalf (other than the Agents, any member of
the selling dealer group, their respective affiliates, or any person acting on
any of their behalf, in respect of which no representation is made).




2.11

The Agent represents, warrants and covenants to the Corporation that:




(a)

it will not offer or sell any of the Securities, the Agent's Compensation
Options or

the Agent's Compensation Shares, prior to the expiration of the Distribution
Compliance Period, except in compliance with the provisions of Rule 903 or Rule
904 of Regulation S (if available), or pursuant to an effective registration
statement under the U.S. Securities Act or an available exemption from the
registration requirements of the U.S. Securities Act;




(b)

 it shall send to each dealer or other person receiving a selling concession,
fee or other remuneration to which it sells Securities during the Distribution
Compliance Period a confirmation or other notice setting forth the restrictions
on offers and sales of the Securities in the United States or to or for the
account or benefit of U.S. Persons in compliance with Rule 903(b)(3) of
Regulation S;




(c)

 it will not engage in hedging transactions with respect to the Securities, the
Agent's Compensation Options or the Agent's Compensation Shares prior to the
expiration of the Distribution Compliance Period, unless in compliance with the
U.S. Securities Act;




(d)

 it is not, and is not acquiring the Agent's Compensation Options on behalf of
(as

agent or otherwise), or for the account or benefit of, a person in the United
States or a U.S. Person, and was not in the United States at the time it
received the offer to acquire the Agent's Compensation Options or at the time it
executed this Agreement;




(e)

 it understands agrees that (i) the Agent's Compensation Options and the Agent's
Compensation Shares have not been registered under the U.S. Securities Act or
the securities laws of any state of the United States, (ii) absent such
registration or an exemption therefrom, the Agent's Compensation Options and the
Agent's Compensation Shares may not be sold, transferred or exercised, as
applicable, and (iii) the certificates representing the Agent's Compensation
Options and any Agent's Compensation Shares issued upon exercise thereof will
bear such U.S. restrictive legend(s) as the Corporation, acting reasonably, may
deem appropriate or necessary in order to comply with applicable United States
securities laws; and




(f)

the Agent will not transfer beneficial ownership on its records or on accounts
held on its behalf on the records of any depository, or request that any
depository transfer beneficial ownership of the Securities unless the Agent
reasonably believes at the time of such transfer that the transferor has
complied with the transfer restrictions imposed on the legends set forth on the
certificates evidencing such Securities.




3.

 Representations and Warranties of the Corporation




3.1

The Corporation hereby represents, warrants and covenants to the Agent and the
Purchasers as follows, and acknowledges that the Agent and the Purchasers are
relying upon such representations, warranties and covenants (and confirms, for
greater certainty, that the Purchasers, in addition to the Agent, shall have the
benefit of such representations and warranties). The representations and
warranties of the Corporation contained in this Section 3 shall be true and
correct on and as of the date of this Agreement and the Closing Date with the
same force and effect as if then made by the Corporation. All references in this
Section 3.1 to the Corporation shall, to the extent that the representations and
warranties below are applicable to each Material Subsidiary, be deemed to
include the Material Subsidiary.




(a)

the Corporation is duly organized and validly existing under the laws of the
State of Florida, is in good standing, current and up to date with all material
filings required to be made by it and has all requisite corporate capacity,
power and authority and is qualified or authorized to: (i) carry on its business
as now conducted and to own or lease and operate its property and assets in all
jurisdictions where such qualification or authorization is required; (ii)
undertake the Offering and to carry out all other obligations and transactions
contemplated herein, including entering into, executing and delivering the
Documents and carrying out its obligations thereunder; (iii) create and issue
the Agent's Compensation Options; (iv) create, offer, issue and sell the Units,
the Common Shares and the Warrants in accordance with this Agreement; and (v)
allot, reserve, issue and deliver the Warrant Shares underlying the Warrants and
the Agent's Compensation Shares underlying the Agent's Compensation Options;




(b)

the Common Shares and Warrants comprising the Units, the Warrant Shares and the
Agent's Compensation Shares have been duly authorized and allotted for issuance
to the Purchasers and the Agent (as the case may be) and will not be subject to
pre emptive or similar rights, and upon the due exercise of the Warrants and the
Agent's Compensation Options in accordance with their respective terms, the
Warrant Shares and Agent's Compensation Shares will be validly issued and fully
paid and non assessable shares in the capital of the Corporation and will not be
subject to pre emptive or similar rights;




(c)

as at the Time of Closing, all necessary notices and filings will have been made
with the Exchange (with the exception of items (1), 8(v) and 8(xiv) set forth in
the conditional approval letter dated August 25, 2011 from the Exchange
regarding the Corporation's application for listing its Common Shares on the
Exchange); and all necessary approvals and authorizations obtained by the
Corporation from the Exchange to ensure that the Common Shares comprising a
portion of the Units, the Warrant Shares issuable upon exercise of the Warrants,
and the Agent's Compensation Shares issuable upon exercise of the Agent's
Compensation Options, will be listed and posted for trading on the Exchange as
soon as possible   after their issuance;




(d)

 Schedule "3.1(d)" to this Agreement sets out the material subsidiaries of the
Corporation (the "Material Subsidiaries") and specifies the Corporation's direct
or indirect equity interest in the Material Subsidiaries. The Material
Subsidiaries are, and will be at the Closing Date, duly organized and validly
existing under their respective governing law, are in good standing under their
respective governing law, and current and up to date with all material filings
required to be made by them and have all requisite corporate capacity, power and
authority and are qualified or authorized to carry on their business as now
conducted and to own or lease and operate their respective property and assets
in all jurisdictions where such qualification or authorization is required. All
of the issued and outstanding shares in the capital of the Material Subsidiaries
have been duly authorized and validly issued, are fully paid and, except as
otherwise noted in Schedule "3.1(d)" or other than as disclosed to the Agent in
the legal opinions delivered pursuant to Section 6.1(c) of this Agreement, are
directly or indirectly beneficially owned by the Corporation, free and clear of
any liens; and none of the outstanding shares of the capital stock of the
Material Subsidiaries was issued in violation of the pre-emptive or similar
rights of any security holder of such entity. There exist no options, warrants,
purchase rights, or other contracts or commitments that could require the
Corporation to, directly or indirectly, sell, transfer or otherwise dispose of
any capital stock of the Material Subsidiaries except as noted in Schedule
"3.1(d)" or Schedule "3.1(j)". No act or proceeding has been taken by or against
the Material Subsidiaries in connection with their liquidation, winding-up or
bankruptcy;




(e)

the authorized share capital of the Corporation consists of 100,000,000 shares
of Common Shares with a par value of US$0.0001 per Common Share, and 50,000,000
preferred shares (issuable in series) with a par value of US$0.0001 per
preferred share, of which 60,590,840 Common Shares and no preferred shares were
issued and outstanding as of the close of business on November 1, 2011. Such
issued and outstanding Common Shares are validly issued and outstanding, fully
paid and non assessable and the Corporation is not subject to any pre-emptive or
similar rights;




(f)

the Corporation is not in violation of its certificate of incorporation and
bylaws or

in breach or violation of any of the terms or provisions of, or in default
(whether after notice or lapse of time or both) thereunder, and the execution,
delivery, performance and compliance of or with the terms of this Agreement, the
Warrants, the Agent's Compensation Options, and the other material contracts to
which it is a party, and the issue and sale of the Units, the Common Shares, the
Warrants, the Warrant Shares, the Agent's Compensation Options, and the Agent's
Compensation Shares by the Corporation pursuant to the Documents does not and
will not result in any breach, violation or default, under (i) any of the
material contracts, (ii) any indenture, mortgage, deed of trust, loan agreement
or other agreement (written or oral) or instrument to which it is a party or by
which it is bound or to which any of its property or assets is subject where
such breach, violation or default could have a Material Adverse Effect on the
Corporation, (iii) its certificate of incorporation and bylaws, or (iv) any
statute or any order, rule or regulation of any court or governmental agency or
body having jurisdiction over it or any of its business or properties;




(g)

the Corporation is in compliance in all material respects with the Exchange Act
and Applicable Securities Laws and no Material Change relating to the
Corporation has occurred within the past 12 months that has not been generally
disclosed and that in relation thereto the requisite disclosure has not been
made under the Exchange Act or Applicable Securities Laws and no such disclosure
has been made on a confidential basis;




(h)

as of their respective dates, the SEC Documents complied in all material
respects with the requirements of the Exchange Act or the U.S. Securities Act,
as applicable, and the rules and regulations of the SEC promulgated thereunder
applicable to the SEC Documents, and none of the SEC Documents, at the time they
were filed with the SEC, contained any untrue statement of a material fact or
omitted to state any material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading;




(i)

all information which has been prepared by the Corporation relating to the
Corporation and its business, properties and liabilities and either publicly
disclosed or provided to the Agent, including all financial, marketing, sales
and operational information provided to the Agent is, as of the date of such
information, true and correct in all material respects (other than forecasts,
projections or other forward looking statements), and no fact or facts have been
omitted therefrom which would make such information, in light of the
circumstances under which they were made, misleading. All such forecasts,
projections and other forward looking statements are based on information which
 the Corporation believed to be true and correct in all material respects as of
the date thereof;




(j)

 except as set forth in Schedule "3.1(j)" hereto, the Corporation is not party
to and has not granted any agreement, warrant, option or right or privilege
capable of becoming an agreement, for the purchase, subscription or issuance of
Common Shares or securities convertible into or exchangeable for Common Shares;




(k)

all agreements that were required to be filed as exhibits to the SEC Documents
under Item 601 of Regulation S K to which the Corporation or a Material
Subsidiary is a party, or the property or assets of the Corporation or a
Material Subsidiary of the Corporation are subject, have been filed as exhibits
to the SEC Documents;




(l)

each of the Corporation and the Material Subsidiaries has conducted and is
conducting its respective businesses in compliance in all material respects with
all applicable laws, rules, regulations, tariffs, orders and directives of each
jurisdiction in which it carries on its respective businesses and possesses all
material certificates, authorities, permits or licences issued by the
appropriate provincial, state, municipal, federal or other governmental or
regulatory agency or body necessary to carry on its respective businesses
currently as carried on, or contemplated to be carried on, in each such
jurisdiction involving Oman, is in compliance in all material respects with such
certificates, authorities, permits and licences and with all laws, regulations,
tariffs, rules, orders and directives material to its respective operations,
including, without limitation, all laws, regulations and statutes relating to
mining claims, concessions, licences, leases or other instruments and none of
the Corporation nor the Material Subsidiaries has received any notice of
proceedings relating to the revocation or modification of any such certificates,
authorities, permits, licences, mining claims, concessions, leases or other
instruments conferring mineral rights which, singly or in the aggregate, if the
subject of an unfavourable decision, order, ruling or finding, would materially
and adversely affect the conduct of the Corporation's or the Material
Subsidiaries'   respective business, operations, financial condition or income,
and none of the Corporation nor the Material Subsidiaries has received notice of
the revocation or cancellation of, or any intention to revoke or cancel, any
such licence, permit, approval, consent, certificate, registration or
authorization;




(m)

all of the contractual arrangements pursuant to which the Corporation and the
Material Subsidiaries, as applicable, have an interest in mining claims,
concessions, licences and leases or other instruments conferring mineral rights,
and all of the licences held directly by the Material Subsidiaries, all
comprising the Block 5 and Block 6 properties of the Corporation in Oman,
(collectively, the "Mineral Interests") are in good standing under applicable
laws, are valid and enforceable, and there has been no material default under
any such Mineral Interests and all taxes required to be paid with respect to
such Mineral Interests to the date hereof have been paid. The Mineral Interests
are free of all mortgages, liens, charges, pledges, security interests,
encumbrances, material claims and demands, and no other property or mineral
rights are necessary for the conduct of   the business of the Corporation and
the Material Subsidiaries. Except as contemplated in such contractual
arrangements and subject only to the provisions of the laws of Oman applicable
to the Corporation, there are no restrictions on the ability of the Corporation
or the Material Subsidiaries, as applicable, to use, transfer or otherwise
exploit the Mineral Interests, and the Corporation does not know of any material
claim or basis for a material claim that might or could adversely affect its
rights, or the rights or the Material Subsidiaries to use, transfer   or
otherwise exploit such Mineral Interests. None of the Corporation or the
Material Subsidiaries has any responsibility or obligation to pay any
commission, royalty, licence, fee or similar payment to any person with respect
to any of the Mineral Interests, except as disclosed in the Exchange listing
application of the   Corporation. Without limitation to the foregoing, neither
the Corporation nor the Material Subsidiaries have any outstanding liabilities
or payment obligations   arising from the winding up of any entity within the
Corporation's group which   was the holder of property rights relating to the
material assets of the Corporation and the Material Subsidiaries;




(n)

any and all material agreements pursuant to which the Corporation holds or
derives, directly or indirectly, its Mineral Interests and any other material
assets or properties or is entitled to the use thereof are valid and subsisting
agreements in full force and effect, enforceable in accordance with their
respective terms against the Corporation or the Material Subsidiaries, and none
of the Corporation nor the Material Subsidiaries is in material default of any
of the provisions of any such agreements nor has any such default been alleged,
and none of the Corporation nor the Material Subsidiaries is aware of any
material disputes with respect thereto except where such default or dispute
would not have a Material Adverse Effect on the Corporation or the Material
Subsidiaries;




(o)

none of the Corporation nor the Material Subsidiaries is in default of any
material term, covenant or condition under or in respect of any judgment, order,
agreement or instrument to which it is a party or to which it or any of the
property or assets thereof are or may be subject, and no event has occurred and
is continuing, and no circumstance exists which has not been waived, which
constitutes a default in respect of any material commitment, agreement, document
or other instrument to which the Corporation or the Material Subsidiaries is a
party or by which it is otherwise bound entitling any other party thereto to
accelerate the maturity of any amount owing thereunder and which would have a
Material Adverse Effect on the Corporation or the Material Subsidiaries;




(p)

each of the Documents has been duly authorized, executed and delivered and
constitutes a legal, valid and binding obligation of the Corporation,
enforceable in accordance with its respective terms, except that: (i) the
enforcement thereof may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting the rights of creditors generally; (ii)
equitable remedies, including, without limitation, specific performance and
injunction, may be granted only in the discretion of a court of competent
jurisdiction; and (iii) rights of indemnity, contribution and the waiver of
contribution provided for herein may be limited under applicable law;




(q)

the entering into of and the performance of the transactions contemplated herein
and in the Documents:




(i)

do not require any consent, approval, authorization or order of any court or
governmental agency or body or any shareholder approval, except that which may
be required under Applicable Securities Laws or by the Exchange;




(ii)

will not contravene any statute or regulation of any governmental authority
which is binding on the Corporation;




(iii)

will not result in the breach of, or be in material conflict with, or constitute
a material default under, or create a state of facts which, after notice or
lapse of time, or both, would constitute a material default under any term or
provision of the constating documents, by laws or resolutions of the Corporation
or any material mortgage, note, indenture, contract or agreement (written or
oral), instrument, lease or other document to which the Corporation is a party,
or any judgment, decree or order or any term or provision thereof, which breach,
conflict or default would materially and   adversely affect the business,
operations, capital or condition (financial or otherwise) of the Corporation or
would otherwise have a Material Adverse Effect on the Corporation; and




(iv)

there is no action, proceeding or, to the Corporation's knowledge, investigation
pending or, to the Corporation's knowledge, threatened by or against or
affecting the Corporation at law or in equity or before any international,
federal, provincial, state, municipal or other governmental department,
commission, board or agency, domestic or foreign, which could reasonably be
expected to have a Material Adverse Effect on the Corporation or which questions
the validity of the issuance of the Units, the Common Shares, the Warrants, the
Warrant Shares, the Agent's Compensation Options and the Agent's Compensation
Shares, or any action taken or to be taken by the Corporation in connection with
this Agreement or any Document;




(r)

the audited annual consolidated financial statements of the Corporation as at
and for the year ended December 31, 2010 and the unaudited interim financial
statements of the Corporation as at and for the six month period ended June 30,
2011 (including the related notes thereto) (collectively, the "Financial
Statements") were prepared in accordance with accounting principles generally
accepted in the United States applied on a consistent basis during the period
(except (i) as may be otherwise indicated in the Financial Statements or the
notes thereto, or (ii) in the case of unaudited interim statements, to the
extent they may not include footnotes, may be condensed or summary statements or
may conform to the SEC's rules and instructions for Reports on Form 10 Q) and
fairly present in all material respects the consolidated financial position of
the Corporation as of December 31, 2010 and June 30, 2011, respectively, and the
consolidated statements of operations, cash flows and shareholders' equity for
the year ended December 31, 2010 and the six month period ended June, 2011,
respectively. Since December 31, 2010, there has been no Material Change, other
than in the normal course of business, by the Corporation in its accounting
policies, methods, practices or principles, except as disclosed in the notes to
the Financial Statements with respect to periods ending prior to the date of
this Agreement;




(s)

 there are no material liabilities of the Corporation, whether direct, indirect,
absolute, contingent or otherwise which are required to be disclosed or
reflected in the Financial Statements that are not disclosed or reflected as
required;




(t)

Deloitte & Touche LLP, which has expressed its opinion on the audited financial

statements of the Corporation for the fiscal year ended December 31, 2010, is
and has been "independent" with respect to the Corporation at all relevant times
in accordance with the Exchange Act and the rules and regulations of the
Exchange;




(u)

there has not been any "reportable event" (as defined in Item 304 of Regulation
S-K nor any disagreements with any accountants, in each case, that were required
to be disclosed in the SEC Documents to such Item 304 that have not been so
disclosed;




(v)

 the Corporation maintains accurate books and records reflecting its assets and
liabilities and maintains proper and adequate internal accounting controls which
provide assurance that: (i) material transactions are executed with management's
authorization; (ii) material transactions are recorded as necessary to permit
preparation of consolidated financial statements of the Corporation and to
maintain accountability for the Corporation's consolidated assets; and (iii)
accounts, notes and other receivables and inventory are recorded accurately, and
proper and adequate procedures are implemented to effect the collection thereof
on a current and timely basis;




(w)

the Corporation maintains disclosure controls and procedures (as such term is
defined in Rule 13a 15(e) under the Exchange Act) that comply with the
requirements of the Exchange Act; and such disclosure controls and procedures
have been designed to ensure that material information relating to the
Corporation and the Material Subsidiaries is accumulated and communicated to
management of the Corporation as appropriate to allow timely decisions regarding
required disclosure. The Corporation carried out an evaluation of the
effectiveness of its disclosure controls and procedures as required by Rule 13a
15 of the Exchange Act through June 30, 2011, as disclosed in the Company's
quarterly report on Form 10-Q for the quarter ended June 30, 2011;




(x)

the Corporation is in compliance with the applicable provisions of the Sarbanes
Oxley Act of 2002;




(y)

 the Corporation is in compliance with all material corporate governance
requirements of the Exchange Act, and is in material compliance with Applicable
Securities Laws;




(z)

 except for the Agent and any member of the selling group which may be appointed
by the Agent, there are no persons, firms or corporations acting or purporting
to act at the request of the Corporation, who are entitled to any brokerage or
finder's fee in connection with the Offering. In the event any person, firm or
corporation acting or purporting to act for the Corporation becomes entitled at
law to any fee from the Agent, the Corporation covenants to indemnify and hold
harmless the Agent with respect thereto and with respect to all costs reasonably
incurred in the defense thereof;




(aa)

except where the failure to file such documents or pay such amounts would not
have a Material Adverse Effect on the Corporation or the Material Subsidiaries,
each of the Corporation and the Material Subsidiaries has filed all necessary
tax returns and notices and has paid all applicable taxes of whatever nature for
all tax years to the date hereof to the extent such taxes have become due or
have been alleged to be due and none of the Corporation nor the Material
Subsidiaries is, to the best of its knowledge, aware of any tax deficiencies or
interest or penalties accrued or accruing, or alleged to be accrued or accruing,
thereon with respect to itself where, in any of the above cases it might
reasonably be expected to have a Material Adverse Effect on the Corporation and
the Material Subsidiaries taken as a whole;




(bb)

to the knowledge of the Corporation, the material operations carried on by the
Corporation and the Material Subsidiaries are in material compliance with all
applicable federal, provincial, State and municipal environmental, health and
safety statutes, regulations and permits. To the knowledge of the Corporation,
none   of the material operations of the Corporation and the Material
Subsidiaries are subject to any judicial or administrative proceeding alleging
the material violation of any federal, provincial, state or municipal
environmental, health or safety statute or regulation or is subject to any
investigation concerning whether any remedial action is needed to respond to a
release of any Hazardous Material (as defined   below) into the environment.
Except in material compliance with applicable environmental laws, none of the
premises currently occupied by the Corporation or the Material Subsidiaries has
at any time been used by the Corporation or the Material Subsidiaries or, to the
knowledge of the Corporation, by any other occupier, as a waste storage or waste
disposal site or to operate a waste management business. The Corporation and the
Material Subsidiaries have no material contingent liability of which the
Corporation has knowledge in connection with any release of any Hazardous
Material on or into the environment from any of   the premises currently
occupied by the Corporation or the Material Subsidiaries or from the operations
carried out thereon except to the extent such release is in material compliance
with all applicable laws or to the extent such non compliance, if any, would not
have a Material Adverse Effect on the Corporation and the Material Subsidiaries
taken as a whole. Neither the Corporation nor the Material Subsidiaries, nor, to
the knowledge of the Corporation, any occupier of the premises currently
occupied by the Corporation or the Material Subsidiaries,   generates,
transports, treats, stores or disposes of any waste, subject waste, hazardous
waste, deleterious substance, industrial waste (as defined in applicable
  federal, provincial, state or municipal legislation) on any of the premises
currently occupied by the Corporation or the Material Subsidiaries in
contravention of applicable federal, provincial, state or municipal laws or
regulations enacted for the protection of the natural environment or human
health except to the extent that any such contravention would not have a
Material Adverse Effect on the   Corporation and the Material Subsidiaries taken
as a whole.  To the knowledge of the Corporation, no underground storage tanks
or surface impoundments containing a petroleum product or Hazardous Material are
located on any of the premises currently occupied by the Corporation or the
Material Subsidiaries in   contravention of applicable federal, provincial,
state or municipal laws or   regulations enacted for the protection of the
natural environment or human health, except to the extent that any such
contravention would not have a Material Adverse Effect on the Corporation and
the Material Subsidiaries taken as a whole. For the purposes of this
subparagraph, "Hazardous Material" means any contaminant, pollutant, subject
waste, hazardous waste, deleterious substance, industrial waste, toxic matter or
any other substance that when released into the natural environment is likely to
cause, at some immediate or future time, material harm or degradation to the
natural environment or material risk to human health and, without restricting
the generality of the foregoing, includes any contaminant, pollutant, subject
waste, deleterious substance, industrial waste, toxic matter or hazardous waste
as defined by applicable federal, provincial, state or municipal laws or
regulations enacted for the protection of the natural environment or human
health;




(cc)

each material employee benefit plan, within the meaning of Section 3(3) of the
Employee Retirement Income Security Act of 1974, as amended ("ERISA"), that is
maintained, administered or contributed to by the Corporation or any of its
affiliates for employees or former employees of the Corporation has been
maintained in material compliance with its terms and the requirements of any
applicable statutes, orders, rules and regulations, including but not limited to
ERISA and the Code; no prohibited transaction, within the meaning of Section 406
of ERISA or Section 4975 of Title 26 of the Code, has occurred which would
result in a material liability to the Corporation with respect to any such plan
excluding   transactions effected pursuant to a statutory or administrative
exemption; and for each such plan that is subject to the funding rules of
Section 412 of Title 26 of the Code or Section 302 of ERISA, no "accumulated
funding deficiency" as defined in Section 412 of Title 26 of the Code has been
incurred, whether or not waived, and the fair market value of the assets of each
such plan (excluding for these purposes accrued but unpaid contributions)
exceeds the present value of all benefits accrued under such plan determined
using reasonable actuarial assumptions;




(dd)

the Corporation is not and, after giving effect to the offering and sale of the
Units and the application of the proceeds thereof, will not be an "investment
company" or an entity "controlled" by an "investment company" within the meaning
of the Investment Company Act of 1940, as amended, and the rules of the SEC
  promulgated thereunder;




(ee)

neither the Corporation nor the Material Subsidiaries nor, to the knowledge of
the Corporation, any director, officer, agent, employee, affiliate or other
person acting on behalf of the Corporation or the Material Subsidiaries has
taken any action, directly or indirectly, that has resulted or would result in a
violation of the Foreign Corrupt Practices Act of 1977, as amended, and the
rules and regulations   thereunder (the "FCPA"), including, without limitation,
making use of the mails or any means or instrumentality of interstate commerce
corruptly in furtherance of an offer, payment, promise to pay or authorization
of the payment of any money, or other property, gift, promise to give, or
authorization of the giving of anything of value to any "foreign official" (as
such term is defined in the FCPA) or any foreign political party or official
thereof or any candidate for foreign political office, in contravention of the
FCPA; and the Corporation and each Material Subsidiary and, to the knowledge of
the Corporation, the Corporation's affiliates have conducted their respective
businesses in compliance with the FCPA and have instituted and maintain policies
and procedures designed to ensure, and which are reasonably expected to continue
to ensure, continued compliance therewith;




(ff)

the operations of the Corporation are and have been conducted at all times in
compliance with applicable financial record keeping and reporting requirements
of the Currency and Foreign Transactions Reporting Act of 1970, as amended, the
money laundering statutes of all jurisdictions to which the Corporation is
subject, the rules and regulations thereunder and any related or similar rules,
regulations or guidelines, issued, administered or enforced by any governmental
agency   (collectively, the "Money Laundering Laws") and no action, suit or
proceeding by or before any court or governmental agency, authority or body or
any arbitrator involving the Corporation with respect to the Money Laundering
Laws is pending or, to the best knowledge of the Corporation, threatened;




(gg)

neither the Corporation nor any of its Material Subsidiaries nor, to the
knowledge of the Corporation, any director, officer, agent, employee or
affiliate of the Corporation or any of its Material Subsidiaries, is currently
subject to any sanctions administered by the Office of Foreign Assets Control of
the U.S. Treasury Department ("OFAC"); and the Corporation will not directly or
indirectly use the proceeds of the Offering, or lend, contribute or otherwise
make available such proceeds to any subsidiary, joint venture partner or other
person or entity, for the purpose of financing the activities of any person
currently subject to any U.S. sanctions administered by OFAC;




(hh)

neither the Corporation nor the Material Subsidiaries has approved, is
contemplating, has entered into any agreement in respect of, or has any
knowledge of:




(i)

the purchase of any material property or any material interest therein or the
sale, transfer or other disposition of any material property or any material
interest therein currently owned, directly or indirectly, by the Corporation or
the Material Subsidiaries whether by asset sale, transfer of shares, or
otherwise; or




(ii)

the change of control (by sale or transfer of shares or sale of all or
substantially all of the assets of the Corporation) of the Corporation or the
Material Subsidiaries;




(ii)

 no order ceasing or suspending trading in securities of the Corporation or
prohibiting the sale of securities by the Corporation has been issued by any
exchange or any securities regulatory authority, and no proceedings for this
purpose have been instituted, or are to the Corporation's knowledge, pending or
contemplated or threatened;




(jj)

since incorporation, neither the Corporation nor the Material Subsidiaries has,
directly or indirectly, declared or paid any dividend or declared or made any
other distribution on any of its shares or securities of any class, or, directly
or indirectly, redeemed, purchased or otherwise acquired any of its shares or
securities or agreed   to do any of the foregoing;




(kk)

the Corporation does not have any material loans or other indebtedness
outstanding which have been made to any of its shareholders, officers, directors
or employees, past or present, or any person not dealing at "arm's length" other
than in the ordinary course of business;




(ll)

Island Stock Transfer at its office in St. Petersburg, Florida, has been duly
appointed as the main transfer agent and registrar for the Common Shares, and
Equity Financial Trust Company at its office in Toronto, Ontario, has been duly
appointed as the co transfer agent for the Common Shares;




(mm)

all of the material transactions of the Corporation and the Material
Subsidiaries have been properly recorded or filed in or with the books or
records of the Corporation and the Material Subsidiaries, as applicable,
provided to the Agent and their counsel, and the books or records of the
Corporation and the Material Subsidiaries contain all records of the material
meetings and proceedings of such companies' directors and shareholders since
their incorporation;




(nn)

there are no actions, suits, judgments, investigations or proceedings
outstanding, or, to the best of its knowledge, pending or threatened against or
affecting the Corporation or the Material Subsidiaries, or their respective
directors or officers at law or in equity or before or by any federal,
provincial, state, municipal or other governmental department, commission,
board, bureau or agency of any kind whatsoever which would result in a Material
Adverse Effect on the Corporation and the Material Subsidiaries taken as a whole
and, to the best of the Corporation's knowledge, there is no basis therefor;




(oo)

the Corporation has not withheld, and will not withhold from the Agent, until
the

completion of the distribution of the Units, the Common Shares, the Warrants and
the Agent's Compensation Options any Material Facts or Material Changes relating
to the Corporation or the Material Subsidiaries;

 

(pp)

neither the Corporation nor the Material Subsidiaries is party to any unanimous
shareholder agreement, pooling agreement, voting trust or other similar type of
arrangements in respect of outstanding securities of the Corporation or the
Material Subsidiaries;




(qq)

the directors of the Corporation and their compensation arrangements with the
Corporation are disclosed in the Public Record to the extent required by the
Exchange Act or Applicable Securities Laws;




(rr)

all of the material contracts and agreements of the Corporation and the Material
Subsidiaries not made in the ordinary course of business have been disclosed to
the extent required in accordance with the Exchange Act or Applicable Securities
Laws. Neither the Corporation nor the Material Subsidiaries has received
notification from any party claiming that the Corporation or Material
Subsidiaries is in material breach or default under any such material contract
or agreement;




(ss)

the Corporation has been and is in material compliance with all laws respecting
employment and employment practices, terms and conditions of employment, pay
equity and wages, except where non compliance would not have a Material Adverse
Effect, and has not engaged in any unfair labour practice;




(tt)

no material labour dispute with the employees of the Corporation or the Material
Subsidiaries exists or, to the knowledge of the Corporation and the Material
Subsidiaries, is imminent;




4.

 Representations, Warranties and Covenants of the Agent




4.1

The Agent hereby represents and warrants to the Corporation, and acknowledges
that the Corporation is relying upon such representations and warranties in
entering into this Agreement, that:




(a)

 the Agent has all requisite power and authority and good and sufficient right
and

authority to enter into, deliver and carry out their obligations under this
Agreement and complete the transactions contemplated under this Agreement on the
terms and conditions set forth herein;




(b)

 the Agent and its respective agents and representatives have complied and will
comply with all Applicable Securities Laws in connection with the offer and sale
of the Units, the Common Shares and the Warrants;




(c)

 the Agent is appropriately registered under the Applicable Securities Laws so
as to permit it to lawfully fulfill their obligations hereunder, including the
sale of the Units, the Common Shares and the Warrants;




(d)

 the Agent has not and will not make any representations or warranties with
regard to the Corporation or its securities, which are not otherwise publicly
disclosed;




(e)

the Agent is an "accredited investor" as such term is defined in National
Instrument 45 106 entitled Prospectus and Registration Exemptions, by virtue of
being a partnership or corporation registered under the securities legislation
of a province of Canada as a "dealer" (as such term is defined under such
legislation) and not being a partnership or corporation registered solely as a
limited market dealer under one or both of the Securities Act (Ontario) or the
Securities Act (Newfoundland and Labrador); and




(f)

the Agent will be acquiring Agent's Compensation Options as principal for its

own account and not with a view to the distribution of such securities or any of
the securities underlying such securities.




4.2

The Agent hereby covenants with the Corporation that:




(a)

all solicitation, offering and other selling efforts carried out by the Agent in
connection with the Offering have been made and will be made solely in the
Qualifying Jurisdictions, and all purchases of the Units, the Common Shares and
the Warrants have been made and will be made, in compliance with Applicable
Securities Laws and in a manner such that no prospectus, offering memorandum or
other disclosure document need be prepared and filed or delivered by the
Corporation in connection with the Offering, no registration of any of the
issued   and outstanding Common Shares is required under the laws of any
jurisdiction   including, without limitation, the United States, or such that
the Corporation is not   made subject to a new continuous disclosure or other
reporting requirement;




(b)

no delivery has been or will be made by the Agent to any prospective purchaser
or Purchaser of any document which, individually or together with any other
document, would constitute an offering memorandum under Applicable Securities
Laws;




(c)

unless the Purchasers have completed a Minimum Amount Investment Certificate

or a Foreign Purchaser's Certificate, the Agent will only offer and sell the
Units, the Common Shares and the Warrants to Purchasers whom they have
reasonable belief to be Accredited Investors; and




(d)

all information not currently in the public domain provided by the Corporation
or

its representatives or advisors to the Agent or to any representative or advisor
of any of the Agent shall be kept confidential by the Agent and its
representatives and advisors.




5.

 Covenants of the Corporation




5.1

The Corporation hereby covenants to the Agent and the Purchasers (and confirms,
for greater certainty, that the Purchasers, in addition to the Agent, shall have
the benefit of such covenants as if they had been made directly to the
Purchasers), that the Corporation:




(a)

will take all steps as may be reasonably necessary to enable the Units, the
Common Shares and the Warrants to be sold on a private placement basis in the
Qualifying   Jurisdictions y way of exemptions from the prospectus filing
requirements of Applicable Securities Laws and otherwise fulfill all legal
requirements required to be fulfilled by the Corporation (including, without
limitation, compliance with all Applicable Securities Laws) in connection with
the Offering;




(b)

subject to Exchange approval, undertakes to either (i) file with the SEC a
registration statement on Form S 1 (the "Registration Statement") registering
for resale the Common Shares issued in the Offering and the Warrant Shares, and
to further use commercially reasonable efforts to cause such Registration
Statement to be declared effective under the U.S. Securities Act by the SEC no
later than the date that is four months and one day following the Closing Date
and to remain   effective and available for use until the date that is twelve
months following the   Closing Date (the "Registration Period") or (ii) effect a
reorganization of the Corporation on or before the date that is four months and
one day after the Closing Date with the purpose of causing the Corporation to
qualify as a "foreign private   issuer" within the meaning of Rule 405 under the
U.S. Securities Act and resulting in the removal of resale restrictions from the
Common Shares issued in the Offering and Warrant Shares for non affiliates of
the Corporation under United   States securities laws, provided however, that if
the Corporation fails, within the Registration Period, either to file and cause
to become and remain effective and   available for use a Registration Statement
or effect a reorganization, in each case as provided above, Purchasers of the
Units under this Offering will be entitled to receive as a penalty (the
"Penalty") and as the sole remedy for failure to file or cause to remain
effective the Registration Statement or complete a reorganization as provided
herein, and for no additional consideration, 0.1 of a Common Share for each Unit
issued pursuant to the Offering which such Purchaser then continues to hold and
has not otherwise resold or transferred, and, provided further, the Penalty
shall not be payable by the Corporation if after the Corporation has filed and
caused to become effective a Registration Statement within the Registration
Period and such Registration Statement then ceases for any reason (including
without limitation by reason of a stop order, or the Corporation's failure to
update the Registration Statement), to be effective or available for use by the
Purchasers of the Common Shares and Warrants Shares (the "Default Event") and
either:




(i)

the Corporation has within 30 days of the Default Event notified the Purchasers
that the Registration Statement is effective and available for use, or




(ii)

at the time of such failure and for the entire duration of such failure, the
Common Shares and Warrant Shares may be sold by such Purchaser on the Exchange
without registration pursuant to Rule 144 under the U.S. Securities Act.




It is understood that the Agent shall not be entitled to the Penalty or any
other remedy with respect to the Agent's Compensation Shares.




(c)

shall, prior to the filing of the Registration Statement, or any related
prospectus or

any amendment or supplement thereto furnish to the Agent copies of all such
documents proposed to be filed, which documents (other than those incorporated
or deemed to be incorporated by reference) will be subject to the review of the
Agent;




(d)

shall notify the Agent (which notice shall be accompanied by an instruction to
suspend the use of the prospectus until the requisite changes have been made) as
  promptly as reasonably possible and confirm such notice in writing (i) of the
issuance by the SEC or any other federal or state governmental authority of any
stop order suspending the effectiveness of a Registration Statement covering any
  or all of the Common Shares or Warrant Shares, or the initiation of any
proceedings for that purpose, (ii) of the occurrence of any event or passage of
time that makes the financial statements included in a Registration Statement
ineligible for inclusion therein or any statement made in a Registration
Statement or prospectus or any document incorporated or deemed to be
incorporated therein by reference untrue in any material respect or that
requires any revisions to a Registration Statement, prospectus or other
documents so that, in the case of a Registration Statement or the prospectus, as
the case may be, it will not contain any untrue statement of a material fact or
omit to state any material fact required to be stated therein or necessary to
make the statements therein, in light of the   circumstances under which they
were made, not misleading, and (iii) of the occurrence or existence of any
pending corporate development with respect to the Corporation that the
Corporation believes may be material or that there is an occurrence or the
existence of any facts or circumstances that cause the Corporation to believe
that the prospectus in not in material compliance with Section 10 of the U.S.
Securities Act, and that, in the determination of the Corporation, makes it not
in the best interest of the Corporation to allow continued availability of a
Registration Statement or prospectus, provided however, in no   event shall any
such notice contain any information which would constitute material, non public
information regarding the Corporation or any of its Material Subsidiaries;




(e)

will use its commercially reasonable efforts to avoid the issuance of, or, if
issued, obtain the withdrawal of any order stopping or suspending the
effectiveness of a Registration Statement during the Registration Period;




(f)

shall upon the occurrence of any event contemplated by Section 5.1(d), as

promptly as reasonably possible under the circumstances taking into account the
Corporation's good faith assessment of any adverse consequences to   the
Corporation and its stockholders of the premature disclosure of such event,
  prepare a supplement or amendment, including a post effective amendment, to a
Registration Statement or a supplement to the related prospectus or any document
incorporated or deemed to be incorporated therein by reference, and file any
other required document so that, as thereafter delivered, neither a Registration
Statement nor such prospectus will contain an untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein, in light of the circumstances under which they
were made, not misleading. If the Corporation notifies the Agent in accordance
with Section 5.1(d) above to suspend the use of any prospectus until the
requisite changes to such prospectus have been made, then the Purchasers shall
suspend use of such prospectus. The Corporation will use its commercially
reasonable efforts to ensure that the use of the prospectus may be resumed as
promptly as is practicable;




(g)

all fees and expenses incident to the performance of or compliance with Section
5.1(b) through (f) above by the Corporation shall be borne by the Corporation;




(h)

shall indemnify and hold harmless each Purchaser, the officers, directors,
members, partners, agents, brokers, investment advisors and employees of each of
them, each person who controls any such Purchaser (within the meaning of Section
15 of the U.S. Securities Act or Section 20 of the Exchange Act) and the
officers, directors, members, stockholders, partners, agents and employees of
each such controlling person, to the fullest extent permitted by applicable law,
from and against any and all losses, claims, damages, liabilities, costs
(including, without limitation, reasonable attorneys' fees) and expenses
(collectively, "Losses"), as incurred, arising out of or relating to any untrue
or alleged untrue statement of a material fact contained in a Registration
Statement, any related prospectus or in any amendment or supplement thereto or
in any related preliminary prospectus, or arising out of or relating to any
omission or alleged omission of a material fact required to be stated therein or
necessary to make the statements therein (in the case of any prospectus or
supplement thereto, in light of the circumstances under which they were made)
not misleading, except to the extent, but only to the extent, that (i) such
untrue statements or omissions are based solely upon information regarding such
Purchaser furnished in writing to the Corporation by such Purchaser expressly
for use therein, or to the extent that such information relates to such
Purchaser or such Purchaser's proposed method of distribution of Common Shares,
Warrant Shares and Agent's Compensation Shares and was reviewed and expressly
approved in writing by such Purchaser expressly for use in a Registration
Statement, such prospectus or in any amendment or supplement thereto or (ii) in
the case of an occurrence of an event of the type specified in Section 5.1(d),
the use by such Purchaser of an outdated, defective or otherwise unavailable
prospectus after the Corporation has notified the Agent in writing that the
prospectus is outdated, defective or otherwise unavailable for use by the
Purchasers. Such indemnity shall remain in full force and effect regardless of
any investigation made by or on behalf of such indemnified person and shall
survive the transfer of any Common Shares, Warrant Shares and Agent's
Compensation Shares by any of the Purchasers;




(i)

will use its commercially reasonable best efforts to obtain the necessary
regulatory consents from the Exchange to (i) list and post for trading the
Common Shares on the Exchange and become a reporting issuer in at least one
Province in Canada as soon as possible after the Closing Date, and (ii) list the
Common Shares comprising a portion of the Units, the Warrant Shares issuable
upon exercise of the Warrants and the Agent's Compensation Shares issuable upon
exercise of the Agent's Compensation Options on the Exchange as soon as possible
after the Closing Date;




(j)

shall, for the period beginning upon the listing of the Common Shares on the
Exchange until the date that is 24 months after the Closing Date, use its
commercially reasonable best efforts to maintain the listing of the Common
Shares on the Exchange, subject to the discretion of the board of directors of
the Corporation to take such action as it deems to be in the best interest of
the Corporation and other than in connection with a take over bid, amalgamation
or other business combination transaction (whether by way of merger, plan of
arrangement, consolidation, asset acquisition or disposition or other
transaction) completed in accordance with applicable legislation, and the
Corporation shall comply, in all material respects, with the rules and
regulations thereof;




(k)

 will not, directly or indirectly, for a period of 180 days following the
Closing   Date, without the prior written consent of GMP, such consent not to be
unreasonably withheld, issue, sell, offer, grant an option or right in respect
of, or otherwise dispose of, or agree to or announce any intention to, issue,
sell, offer, grant an option or right in respect of, or otherwise dispose of,
any additional Common Shares or any securities convertible or exchangeable into
Common Shares, other than pursuant to (i) this Agreement; (ii) the grant or
exercise of stock options and other similar issuances pursuant to any stock
option plan or similar share compensation arrangements in place prior to the
Closing Date; (iii) the issuance of Common Shares upon the exercise of
convertible securities, warrants,   options, or any other commitment or
agreements outstanding on or prior to the Closing Date or (iv) any acquisition
carried out by the Corporation determined by the board of directors of the
Corporation to be in the best interest of the Corporation;




(l)

within the time periods required under Applicable Securities Laws, shall file
all such documents with the applicable Regulatory Authority and the Exchange and
pay all such fees as may be required thereunder in respect of the Offering
provided that under no circumstances shall the Corporation be required to
register any of the Units or Warrant Shares or any of the other securities
issuable in connection with the Offering, under the U.S. Securities Act or any
state securities laws;




(m)

 intends to use the net proceeds from the Offering to fund exploration and
development activity related to the Corporation's Mineral Interests and for
working capital and general corporate purposes;




(n)

 from and including the date of this Agreement through to and including the Time

of Closing, will do all such acts and things necessary to ensure that all of the
representations and wan anties of the Corporation contained in this Agreement or
any certificates or documents delivered by it pursuant to this Agreement remain
true and correct;




(o)

 will deliver to the Agent and to their legal counsel a copy of all letters,

submissions and other materials with respect to the Offering filed with the
Regulatory Authorities, or any one of them, shortly following the time that the
  materials are filed with the Regulatory Authorities; and




(p)

the Corporation shall use its reasonable commercial efforts to fulfill or cause
to be fulfilled, at or prior to the Closing Date, each of the conditions set out
in Section 6.




6.

 Conditions Precedent




6.1

The obligations of the Agent to complete the transactions contemplated in this
Agreement and to deliver executed Subscription Agreements and the Subscription
Proceeds to the Corporation is subject to the following conditions for the
benefit  of the Agent which must be fulfilled at or prior to the Time of
Closing, unless waived in writing by the Agent:




(a)

the Corporation delivering to the Agent, at the Time of Closing, a certificate
dated

 the Closing Date addressed to the Agent and signed by the chief executive
officer and chief financial officer of the Corporation (or such other officers
of the Corporation as the Agent may agree to), in a form satisfactory to the
Agent and their counsel, acting reasonably, certifying on behalf of the
Corporation, and not in their personal capacities, to the best of their
knowledge, information and belief, after due inquiry, that:




(i)

the Corporation has complied with all the covenants and satisfied all the terms
and conditions of this Agreement to be complied with and satisfied   by the
Corporation at or prior to the Time of Closing;




(ii)

the representations and warranties of the Corporation contained in this
Agreement are true and correct, in all material respects, as at the Time of
Closing, with the same force and effect as if made on and as at the Time of
Closing after giving effect to the transactions contemplated by this Agreement;
and




(iii)

the Corporation has made and/or obtained, on or prior to the Time of Closing,
all necessary filings, approvals, consents and acceptances under Applicable
Securities Laws, and under any applicable agreement or document to which the
Corporation is a party or by which it is bound, required for the execution and
delivery of this Agreement, the offering and sale of the Units in the Qualifying
Jurisdictions (subject to completion of filings with certain Regulatory
Authorities following the Closing Date);




and all of the foregoing matters being in fact true and correct as at the Time
of Closing and the Agent having no knowledge to the contrary;




(b)

the Corporation delivering to the Agent, at the Time of Closing, a certificate
dated the Closing Date addressed to the Agent and signed by the Corporation, in
a form satisfactory to the Agent and their counsel, acting reasonably,
certifying:




(i)

the constating documents of the Corporation;




(ii)

the resolutions of the directors of the Corporation relevant to the Offering;
and




(iii)

the incumbency and signatures of signing officers of the Corporation;




(c)

the Agent having received favourable corporate and title opinions dated as of
the Closing Date from counsel in the Oman and the British Virgin Islands, as
applicable, respecting ownership of Gentor Resources Limited and the mineral
titles respecting the Mineral Interests held by the Corporation in form and
  substance satisfactory to the Agent's counsel and addressed to the Agent and
their counsel, among others;




(d)

the Agent having received such favourable legal opinions of legal counsel to the
Corporation (who may rely, to the extent appropriate in the circumstances, on
the opinions of local counsel acceptable to counsel to the Agent), addressed to
the Agent and the Purchasers and dated as of the Closing Date, in form and
content acceptable to the Agent, acting reasonably, with respect to all matters
which the Agent may reasonably request including, without limitation:




(i)

the Corporation being incorporated and validly existing under the laws of State
of Florida;




(ii)

the Corporation having the corporate capacity and power to own and lease its
properties and assets and to carry on its business as now conducted and to
undertake the Offering and to carry out all other obligations and transactions
contemplated herein, including entering into, executing and delivering the
Documents and carrying out its obligations thereunder;




(iii)

all necessary corporate action having been taken by the Corporation to authorize
the execution and delivery of each of the Documents and the performance of its
obligations thereunder, and each of the Documents having been duly executed and
delivered by the Corporation and is enforceable against, the Corporation in
accordance with its terms (subject to bankruptcy, insolvency or other laws
affecting the rights of creditors generally, general equitable principles
including the availability of equitable remedies and the qualification that no
opinion need be expressed as to rights to indemnity, contribution and waiver of
contribution);




(iv)

the execution and delivery by the Corporation of the Documents, the fulfillment
of the terms thereof by the Corporation and the issue and delivery on the
Closing Date of the Units and Agent's Compensation Options and the certificates
representing the Agent's Compensation Options as contemplated herein not
constituting or resulting in a breach of or a default under, and not creating a
state of facts which, after notice or lapse of time or both, will constitute or
result in a breach of, and will not conflict with, any of the terms, conditions
or provisions of the articles or by laws of the Corporation;




(v)

the Common Shares comprising a portion of the Units, the Warrant Shares issuable
upon exercise of the Warrants, and the Agent's Compensation Shares issuable upon
exercise of the Agent's Compensation Options having been authorized and allotted
for issuance and when issued being fully paid and non assessable;




(vi)

 the Agent's Compensation Options having been validly issued and created;




(vii)

 the Corporation having received conditional approval to list and post for
trading its Common Shares on the Exchange;




(viii)

 the Exchange having conditionally accepted the listing of the Common Shares
comprising a portion of the Units, the Warrant Shares issuable upon exercise of
the Warrants and the Agent's Compensation Shares issuable upon exercise of the
Agent's Compensation Options;




(ix)

 as of November 1, 2011, the authorized share capital of the Corporation
consists of 100,000,000 Common Shares with a par value of US$0.0001 per share
and 50,000,000 preferred shares (issuable in series) with a par value of
US$0.0001 per preferred share;




(x)

the offering, issuance and sale of the Units to the Purchasers and the issuance
of the Agent's Compensation Options in accordance with the terms and conditions
of the Subscription Agreements and this Agreement having been effected in such a
manner as to be exempt from the prospectus requirements of the Canadian
Applicable Securities Laws, and no prospectus or other document being required
to be filed, no proceedings being required to be taken and no approvals,
permits, consents, orders or authorizations of any regulatory authority being
required to be obtained by the Corporation under the Canadian Applicable
Securities Laws to pen nit such offering, issuance and sale, other than the
filing within 10 days after the date of the distribution, the report on Form 45
106F1 prepared and executed in accordance with National Instrument 45 106,
together with the fees prescribed by the Canadian Applicable Securities Laws, if
any, and, in the case of British Columbia, the prescribed fee checklist;




(xi)

the first trade by the Purchasers or the Agent (as applicable) of Common Shares
comprising a portion of the Units, the Warrant Shares issuable upon exercise of
the Warrants and the Agent's Compensation Shares issuable upon exercise of the
Agent's Compensation Options by a holder resident in a Canadian Qualifying
Jurisdiction or the Agent (as applicable)not being a distribution subject to
prospectus requirements pursuant to Canadian Applicable Securities Laws subject
to the usual qualifications;




(e)

 a legal opinion of Dorsey & Whitney LLP, the Corporation's special United
States legal counsel, addressed to the Agent, to the effect that no registration
of the Common Shares or Warrants under the U.S. Securities Act is required in
respect of the Offering pursuant to and in accordance with the terms of this
Agreement;




(f)

the Agent having received from the Corporation and/or its counsel a certificate
of status (or its equivalent under the law of Florida) for the Corporation,
dated within two (2) days prior to the Closing Date or earlier if logistics so
dictate; and




(g) the Agent having received a certificate of the Corporation's registrar that
certifies the number of Common Shares issued and outstanding on the date
immediately prior to the Closing Date.




7.

 Closing




7.1

The closing of the transactions contemplated under this Agreement (the
"Closing") will be completed at the offices of the Corporation's Canadian legal
counsel, Macleod Dixon LLP, in Toronto, Ontario at 10:00 a.m. (Toronto time) on
November 2, 2011 or at such other time and date as the Corporation and the Agent
may agree (being the "Time of Closing" and the "Closing Date", respectively).




7.2

Unless otherwise agreed to by the Agent and the Corporation, not less than two
Business Days prior to Closing, the Agent will deliver, or cause to be
delivered, to the Corporation the Subscription Agreements executed by the
Purchasers including the registration particulars for the certificates
representing the Units purchased by such Purchasers.




7.3

At the Closing, the Agent (on their behalf and on behalf of the Purchasers) will
deliver, or cause to be delivered to the Corporation a banker's draft, certified
cheque or wire transfer payable on the Closing Date to the Corporation in an
amount equal to the Subscription Proceeds, subject to those Subscription
Proceeds being actually received by the Agent,   less an amount equal to the
amount of the Agent's Fee and the Agent's Expenses (the "Net Proceeds").




7.4

At the Closing, the Corporation shall deliver executed Lock Up Agreements.




7.5

At the Closing, upon payment of the Net Proceeds of the Offering to the
Corporation, the Corporation will deliver or cause to be delivered to the Agent,
the following:




(a)

 a direction authorizing the Agent to retain from the Subscription Proceeds an
amount equal to the Agent's Fee and the Agent's Expenses;




(b)

 definitive (global) certificates evidencing the Units sold and the Agent's
Compensation Options, as directed by the Agent; and




(c)

 the requisite legal opinions, officer's certificates, receipts and other
closing materials provided for in this Agreement.




7.6

The Corporation may, to the extent required by either the Subscription
Agreements or Applicable Securities Laws, endorse each of the certificates for
the Securities and Agent's Compensation Options with legends describing the
applicable hold period and resale restrictions.




7.7

At the Closing, the Corporation shall deliver a copy of the Warrant Indenture.




8.

 Agent's Compensation




8.1

In consideration of the services to be rendered by the Agent to the Corporation
hereunder, the Corporation agrees to pay to the Agent, at the time and in the
manner specified herein, a cash fee (the "Agent's Fee") equal to 8.0% of the
Subscription Proceeds realized from   the sale of the Units in connection with
the Offering payable in cash at the Time of Closing. As additional consideration
for the services of the Agent, the Corporation agrees to grant to the Agent at
the Closing, non transferable compensation options (the "Agent's Compensation
Options") entitling the Agent to subscribe for that number of Common   Shares of
the Corporation (the "Agent's Compensation Shares") as is equal to 8.0% of the
total number of Units sold pursuant to the Offering at an exercise price equal
to Cdn$1.00 per Agent's Compensation Share for a period of twenty four months
following Closing. At the Time of Closing, the Corporation shall execute and
deliver to the Agent (or its agents, as the case may be) certificates evidencing
the Agent's Compensation Options (the "Agent's Compensation Option
Certificates") to which the Agent is entitled in a form to be agreed upon by the
Agent and the Corporation, acting reasonably. For clarity, the Corporation and
the Agent acknowledge and agree that no commission shall be payable to the Agent
in respect of sales of securities pursuant to the Other Offering.




9.

 Termination of Agent's Obligations




9.1

The Agent shall be entitled, at its option, to terminate and cancel, without any
liability on the Agent's part, its obligations under this Agreement by giving
written notice to the Corporation at any time at or prior to the Time of
Closing:




(a)

If the Agent is not satisfied, in its sole discretion, with its due diligence
review;




(b)

if there should occur any Material Change (actual, contemplated or threatened)
or

any change in a Material Fact or occurrence of a Material Fact or event in the
business, operations, assets, affairs, capital or condition (financial or
otherwise) of the Corporation or the Material Subsidiaries which, in the opinion
of the Agent, would reasonably be expected to have an adverse change or effect
on the market price of the Common Shares or on the business, affairs, prospects
or financial conditions of the Corporation or its material properties, held
directly or indirectly;




(c)

 if the state of the financial markets, whether national or international, is
such that,

in the sole opinion of the Agent, acting reasonably it would be impractical or
unprofitable to offer or continue to offer the Units for sale;




(d)

 if there should develop, occur or come into effect or existence any event of
any  

nature, action, state, condition or major financial occurrence or national or
international consequence, including without limitation, accident, act of
terrorism, public protest, governmental law or regulation which in the sole
opinion of the Agent, acting reasonably, adversely affects or may adversely
affect the financial markets or the business, operations, affairs, prospects or
financial condition of the Corporation or its material properties or the market
price or value or marketability of the Common Shares;




(e)

 if the Corporation is in breach of a material term, condition or covenant of
this Agreement, or if any representation or warranty given by the Corporation in
this Agreement becomes or is false;




(f)

 if any inquiry, action, suit, investigation or other proceeding (whether formal
or informal) in relation to the Corporation or any one of the officers or
directors of the Corporation or any of its principal shareholders is commenced,
announced or threatened or any order made by any federal, provincial, state,
municipal or other governmental department, commission, board, bureau, agency or
instrumentality including, without limitation, the Exchange or any securities
regulatory authority or any law or regulation is enacted or changed which in the
opinion of the Agent, acting reasonably, materially and adversely affects the
trading or distribution of the Units or may have an impact on the market price
or value of the Units;




(g)

any order to cease trading the securities of the corporation is made or
threatened by a securities regulatory authority; or




(h)

 the Agent determines that there exists any fact or circumstance not generally
disclosed to the public or disclosed to the Agent which, in the opinion of the
Agent might reasonably be expected to have a material adverse effect on the
market price of the Common Shares.




9.2

The rights of termination contained in this Section as may be exercised by the
Agent are in addition to any other rights or remedies the Agent may have in
respect of any default, act or failure to act or non compliance by the
Corporation in respect of any of the matters contemplated by this Agreement.




9.3

If the obligations of the Agent are terminated under this Agreement pursuant to
these termination rights, the Corporation's liabilities to the Agent shall be
limited to the   Corporation's obligations under Sections 10, 11 and 12.




10.

 Indemnity




10 .1

The Corporation and its Material Subsidiaries (collectively, the "Indemnitor")
hereby agree to indemnify and hold the Agent and its subsidiaries, affiliates,
directors, officers, employees, partners, agents, controlling persons and
shareholders and unitholders (hereinafter collectively referred to as the
"Personnel") harmless from and against any   and all expenses, losses (other
than loss of profits), fees, claims, actions (including shareholder actions,
derivative actions or otherwise), damages, obligations, suits, proceedings,
costs or liabilities, whether joint or several, and the reasonable fees and
expenses of their counsel, that may be incurred in advising with respect to
and/or defending any actual or threatened claims, actions, suits, investigations
or proceedings to which the Agent and/or their Personnel may become subject or
otherwise involved in any   capacity under any statute or common law, or
otherwise insofar as such expenses, losses, claims, damages, liabilities or
actions arise out of or are based, directly or indirectly, upon the performance
of professional services rendered to the Indemnitor by the Agent and its
Personnel hereunder (including the aggregate amount paid in reasonable
settlement of any such actions, suits, investigations, proceedings or claims
that may be made against the Agent and/or its Personnel, provided that the
Indemnitor has agreed to such settlement), provided, however, that this
indemnity shall not apply to the extent that a court of competent jurisdiction
in a final judgment that has become non appealable shall determine that:




(a)

 the Agent and/or its Personnel have been grossly negligent, have been
dishonest, have contravened any law, have contravened this Agreement or have
committed willful misconduct or any fraudulent act in the course of such
performance; and




(b)

 the expenses, losses, claims, damages or liabilities, as to which
indemnification is claimed, were directly or indirectly caused by the actions
referred to in (a).




10.2

Without limiting the generality of the foregoing, this indemnity shall apply to
all expenses (including legal expenses), losses, claims and liabilities that the
Agent may incur as a result of any action or litigation that may be threatened
or brought against the Agent.




10.3  The Indemnitor agrees that in case any legal proceeding shall be brought
against the Indemnitor and/or the Agent and/or Personnel by any governmental
commission or regulatory authority or any stock exchange or other entity having
regulatory authority, either domestic or foreign, or shall investigate the
Indemnitor and/or the Agent and/or any Personnel shall be required to testify in
connection therewith or shall be required to respond to procedures designed to
discover information regarding, in connection with, or by reason of the
performance of professional services rendered to the Indemnitor by the Agent,
the Agent shall have the right to employ its own counsel in connection therewith
provided the Agent act reasonably in selecting such counsel, and the reasonable
fees and expenses of such counsel as well as the reasonable costs (including an
amount to reimburse the Agent for time spent by the Agent's Personnel in
connection therewith   unless such proceeding has been caused by or is the
result of the gross negligence, dishonesty, fraud or misconduct of the Agent or
any of its Personnel or the breach of any law or this Agreement by the Agent or
any of its Personnel) and out of pocket expenses incurred by the Agent or any of
its Personnel in connection therewith shall be paid by the Indemnitor as they
occur.




10.4

Promptly after receipt of notice of the commencement of any legal proceeding
against the Agent or Personnel, which is based, directly or indirectly, upon any
matter in respect of which indemnification may be sought from the Indemnitor,
 the Agent or Personnel will notify the Indemnitor in writing of the
commencement thereof and, throughout the course thereof, will provide copies of
all relevant documentation to the Indemnitor, will keep the Indemnitor advised
of the progress thereof and will discuss with the Indemnitor all significant
actions proposed. The omission so to notify the Corporation shall not relieve
the Indemnitor of any liability which the Indemnitor may have to the Agent
and/or its Personnel except only to the extent that any such delay in giving or
failure to give notice as herein required materially prejudices the defence of
such action, suit, proceeding, claim or investigation or results in any material
increase in the liability which the Indemnitor would otherwise have under this
indemnity had the Indemnified Party not so delayed in giving or failed to give
the notice required hereunder. The Indemnitor shall on behalf of itself and
Agent and/or their Personnel, as applicable, be entitled to (but not required)
to assume the   defence of any suit brought to enforce such legal proceeding;
provided, however, that the defence shall be conducted through legal counsel
acceptable to the Agent and/or their Personnel, as applicable, acting
reasonably, that no settlement of any such legal proceeding may be made by the
Indemnitor without the prior written consent of the Agent   and/ortheir
Personnel, as applicable, not to be unreasonably withheld, and none of the Agent
and/or their Personnel, as applicable, shall be liable for any settlement of any
such legal proceeding unless it has consented in writing to such settlement,
such consent not to be unreasonably withheld.




10.5

Notwithstanding the foregoing paragraph, the Agent and/or their Personnel shall
have the right, at the Indemnitor's expense, to employ counsel of the Agent's
choice (provided that such counsel is acceptable to the Indemnitor, acting
reasonably), in respect of the defence of any action, suit, proceeding, claim or
investigation if: (i) the employment of such counsel has been authorized by the
Indemnitor; or (ii) the Indemnitor has not assumed the defence and employed
counsel therefor within a reasonable time after receiving notice of such action,
suit, proceeding, claim or investigation; or (iii) counsel retained by the
Inderrmitor or the Agent has advised the Agent that representation of both
parties by the   same counsel would be inappropriate for any reason, including
without limitation because there may be legal defences available to the Agent
and/or their Personnel which are different from or in addition to those
available to the Indemnitor (in which event and to that extent, the Indemnitor
shall not have the right to assume or direct the defence on the Agent and/or its
Personnel's behalf) or that there is a conflict of interest between the
Indemnitor and the Agent and/or its Personnel or the subject matter of the
action, suit, proceeding, claim or investigation may not fall within the
indemnity set forth herein (in either of which events the Indemnitor shall not
have the right to assume or direct the defence on the Agent and/or its
Personnel's behalf).




10.6

The indemnity and contribution obligations of the Indemnitor shall be in
addition to any liability which the Indemnitor may otherwise have, shall extend
upon the same terms and conditions to the Personnel of the Agent and shall be
binding upon and enure to the benefit of any successors, assigns, heirs and
personal representatives of the Indemnitor, the Agent and any of their
Personnel.




11.

 Contribution




11.1

If for any reason (other than the occurrence of any of the events itemized in
paragraphs 10.1(a) and (b)), the indemnification provided for in Section 10 is
unavailable to an Agent or insufficient to hold it harmless, then the Indemnitor
shall contribute to the amount paid or payable by the Agent as a result of such
expense, loss, claim, damage or liability in such proportion as is appropriate
to reflect not only the relative benefits received by the   Indemnitor on the
one hand and the Agent on the other hand but also the relative fault of the
Indemnitor and the Agent, as well as any relevant equitable considerations;
provided that the Indemnitor shall, in any event, contribute to the amount paid
or payable by the Agent as a result of such expense, loss, claim, damage or
liability, any excess of such amount over the amount of the Agent's Fees
received by the Agent. The right to contribution provided herein shall be in
addition and not in derogation of any other right to contribution which the
Agent may have by statute or otherwise by law.




12.

 Agent's Expenses




12.1

The Corporation will pay all reasonable expenses and fees in connection with the
Offering including without limitation: (i) all reasonable expenses of or
incidental to the creation, issue, sale or distribution of the Units; (ii) the
fees and expenses of the Corporation's legal counsel; (iii) all reasonable costs
incurred in connection with the preparation of documentation relating to the
Offering, including the filing of the Registration Statement   or
reorganization; (iv) all reasonable fees and disbursements of the Agent's legal
counsel   to a maximum of Cdn$100,000 plus all applicable taxes; and (v) all
reasonable "out of pocket expenses" of the Agent incurred in connection with the
Offering   (collectively, (iv) and (v) are the "Agent's Expenses"). All expenses
payable by the Corporation to the Agent in accordance with this Agreement shall
be payable whether or not the Offering is completed. Any fees and expenses shall
be deducted from the Subscription Proceeds at the Closing, unless otherwise
indicated by the Agent.




13.

 Governing Law; Time of Essence




13.1

This Agreement shall be governed by and construed in accordance with the laws of
the Province of Ontario and the federal laws of Canada applicable therein and
time shall be of the essence hereof.




14.

 Survival of Warranties, Representations, Covenants and Agreements




14.1

Except as expressly set out herein, all warranties, representations, covenants
and agreements of the Corporation and the Agent herein contained or contained in
documents submitted or required to be submitted pursuant to this Agreement shall
survive the issuance of the Units and the Agent's Compensation Options and shall
continue in full force and effect, regardless of any investigation which may be
carried on by the Agent, or on its behalf, until the earlier of: (i) the
expiration of any applicable limitation period; and (ii) the date that is two
years following the Closing Date. Without limitation of the foregoing, the
provisions contained in this Agreement in any way related to the indemnification
or the contribution obligations shall survive and continue in full force and
effect, indefinitely.




15.

 Press Releases




15.1

The Corporation shall provide the Agent and its counsel with a copy of all press
releases to be issued by the Corporation concerning the Offering contemplated
hereby prior to the issuance thereof, and shall give the Agent and its counsel a
reasonable opportunity to provide comments on any press release, subject to the
Corporation's timely disclosure obligations under Applicable Securities Laws.




16.

 Notice




16.1

Any notice to be given hereunder will be in writing and may be given by
telecopier or by hand delivery and will be, in the case of the Corporation,
addressed and telecopied or delivered to:




Gentor Resources, Inc.

1 First Canadian Place, 100 King Street West

Suite 7070, P.O. Box 419

Toronto, Ontario M5X 1E3




Attention: Arnold T. Kondrat, Executive Vice President

Facsimile No.: (416) 366 7722




with a copy to:




Macleod Dixon LLP

Toronto Dominion Centre

TD Waterhouse Tower

79 Wellington Street West

Suite 2300, P.O. Box 128

Toronto, Ontario M5K 1H1




Attention: Richard Lachcik

Facsimile No.: (416) 360 8277




and in the case of the Agent, be addressed and telecopied or delivered to:




GMP Securities L.P.

145 King Street West

Suite 300

Toronto, Ontario M5H 1J8




Attention: Kevin Reid and Michael Barman

Facsimile No.: (416) 943 6160




with a copy to:

Fasken Martineau DuMoulin LLP

333 King Street

Suite 2400, Bay Adelaide Centre

Toronto, Ontario M5H 2T6




Attention: Georges Dubé

Facsimile No.: (416) 364 7813




17.

 Counterpart Signature




17.1

This Agreement may be executed in one or more counterparts (including
counterparts by facsimile or email) which, together, shall constitute an
original copy hereof as of the date first noted above.




18.

 Enforceability




18.1

To the extent permitted by applicable law, the invalidity or unenforceability of
any particular provision of this Agreement will not affect or limit the validity
or enforceability of the remaining provisions of this Agreement.




19.

 Successors and Assigns




19.1

The terms and provisions of this Agreement will be binding upon and enure to the
benefit of the Corporation and the Agent and their respective successors and
assigns; provided that, except as otherwise provided in this Agreement, this
Agreement will not be assignable by any party without the written consent of the
others and any purported assignment without that consent will be invalid and of
no force and effect.




20.

Currency




20.1

References in this Agreement to "Cdn$" shall be to Canadian dollars and
references to "US$" shall be to United States dollars.




20.

Entire Agreement




21.1

This Agreement constitutes the entire agreement between the Agent and the
Corporation relating to the subject matter hereof and supersedes all prior
agreements between the Agent and the Corporation (including the engagement
letter agreement dated and accepted July 18, 2011 between the Agent and the
Corporation).




21.

 General




22.1

Time shall be of the essence of this Agreement and any waiver by the parties of
this section or any failure by them to exercise any of their rights under this
Agreement shall be limited to the particular instance and shall not extend to
any other instance or matter in this Agreement or otherwise affect any of their
rights or remedies under this Agreement.




22.2

The Schedules to this Agreement are incorporated by reference and the recitals
to this Agreement constitute a part of this Agreement.




22.3

The headings in this Agreement are for reference only and do not constitute
terms of the Agreement.




22.4

No alteration, amendment, modification or interpretation of this Agreement or
any provision of this Agreement shall be valid and binding upon the parties
hereto unless such alteration, amendment, modification or interpretation is in
written form executed by the parties directly affected by such alteration,
amendment, modification or interpretation.




 22.5

Whenever the singular or masculine is used in this Agreement the same shall be
deemed to include the plural or the feminine or the body corporate as the
context may require.




22.6  The parties hereto shall execute and deliver all such further documents
and instruments and do all such acts and things as any party may, either before
or after the Closing Date, reasonably require in order to carry out the full
intent and meaning of this Agreement.




22.7

This Agreement may not be assigned by any party hereto without the prior written
consent of all of the parties hereto.




[Rest of page intentionally blank]











23.

Acceptance




23.1

If this offer accurately reflects the terms of the transaction which we are to
enter into and if such terms are agreed to by the Corporation, please
communicate your acceptance by executing where indicated below.




Yours very truly,




GMP SECURITIES L.P.




By: /s/ Kevin Reid

Authorized Signing Officer




The foregoing accurately reflects the terms of the transaction that we are to
enter into and such terms are agreed to.




ACCEPTED this day of 2nd day of November, 2011




GENTOR RESOURCES, INC.




By: /s/ Donat Madilo

Authorized Signing Officer

 











SCHEDULE 3.1(d)

MATERIAL SUBSIDIARIES







Subsidiary




Jurisdiction




Direct or Indirect Beneficial Ownership




Gentor Idaho, Inc.




Idaho




100%




Gentor Resources Limited




British Virgin Islands




100%




Gentor Resources LLC




Oman


70%




















SCHEDULE 3.1(j)

OPTIONS AND WARRANTS




The following table sets out the details of outstanding options granted by the
Corporation as at November 2, 2011 pursuant to the Corporation's stock option
plan:







Number of Options




Expiry Date




Exercise Price

725,000

August 30, 2015

US$0.75

400,000

April 1, 2016

US$0.90




Total: 1,125,000




The Corporation has also agreed to grant 100,000 stock options to an employee of
the Corporation.




The following table sets out the details of outstanding warrants issued by the
Corporation as at November 2, 2011:










Number of Warrants




Expiry Date




Exercise Price




400,000




April 20, 2012




Each such warrant is exercisable 1 Common Share at US$0.75 per Common Share




17,205,340







Ranging From April 27, 2012 to September 1, 2012




Each such warrant is exercisable for 1 Common Share at a price of US$0.90 per
Common Share




1,222,500




Ranging from August 9, 2012

to October 11, 2012




Each such warrant is

exercisable for ½ Common

Share. For such warrants, two warrants must be exercised at any one time such
that one full Common Share is being purchased at a price of Cdn$1.25.




Total: 22,427,840






